Exhibit 10.5
 


SECURITY AGREEMENT
 
SECURITY AGREEMENT, dated as of August 29, 2008, between PacificNet Inc., a
Delaware corporation (the “Debtor”), and Iroquois Master Fund, Ltd.,
individually and as agent (the “Agent”) for the holders (the “Holders”) of the
Second Amended and Restated Variable Rate Secured Convertible Debentures due
July 2009 and the Amended and Restated Variable Rate Secured Convertible
Debentures due July 2009 issued by the Debtor (collectively, the “Debentures”).
 
WHEREAS, the Debtor has issued the Debentures to the Holders; and
 
WHEREAS, the Debtor and the Agent and Holders have executed that certain
Settlement and Release Agreement, dated August 29, 2008 (the “Settlement
Agreement”), which provides for settlement of certain defaults by the Debtor and
for the payment by the Debtor of the outstanding amounts due and owing to the
Agent and Holders; and
 
WHEREAS, it is intention of the parties that the performance by the Debtor of
its obligations pursuant to the Debentures be secured by a senior secured pledge
of certain assets of the Debtor as more particularly described herein;
 
NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto intending to be legally bound agree as follows:
 
ARTICLE I
DEFINITIONS
 
All capitalized terms used herein without definitions shall have the respective
meanings provided therefor in the Debentures.  The term “State”, as used herein,
means the State of New York.  All references herein to the Uniform Commercial
Code shall mean the Uniform Commercial Code in the State.  All terms defined in
the Uniform Commercial Code and used herein shall have the same definitions
herein as specified therein.  However, if a term is defined in Article 9 of the
Uniform Commercial Code differently than in another Article of the Uniform
Commercial Code, the term has the meaning specified in Article 9.  The term
“Obligations”, as used herein, means all of the indebtedness, obligations and
liabilities of the Debtor to the Holders or the Agent, individually or
collectively, arising under or in respect of the Debentures, the Settlement
Agreement or this Agreement, and the term “Event of Default”, as used herein,
means the failure of the Debtor to pay or perform any of the Obligations as and
when due to be paid or performed and any default or event of default under the
terms of the Debentures, the Settlement Agreement, or this Agreement, as more
fully set forth in Article XII below.
 
ARTICLE II
GRANT OF SECURITY INTEREST
 
The Debtor hereby grants to the Agent, for the ratable benefit of the Holders as
particularly identified in Schedule A attached hereto, to secure the prompt
repayment and performance in full of all of the Obligations, a senior secured
first priority lien and security interest in and so pledges and assigns to the
Agent the accounts of, and securities held by, the Debtor as set forth in
Schedule B attached hereto, and all proceeds and products thereof (all of the
same being hereinafter called the “Collateral”).
 

 

--------------------------------------------------------------------------------

 

ARTICLE III
AUTHORIZATION TO FILE FINANCING STATEMENTS
 
The Debtor hereby irrevocably authorizes the Agent, at any time and from time to
time, to execute such assignments, pledges, notices, financing statements and
other documents pursuant to the Uniform Commercial Code and all other applicable
law, in form satisfactory to the Agent, and will pay all filing or recording
costs with respect thereto, (including the cost of all federal, state or local
documentary, stamp or other taxes), in each case, in all public offices where
filing or recording is deemed by the Agent to be necessary or desirable. Debtor
hereby authorizes the Agent to take all action (including, without limitation,
the filing of any Uniform Commercial Code Financing Statements or amendments
thereto and the filing of all such mortgages, assignments, pledges, notices and
other documents, all without the signature of Debtor) which the Agent may deem
necessary or desirable to perfect or otherwise protect the liens and security
interests created hereunder and to obtain the benefits of this Security
Agreement.
 
ARTICLE IV
OTHER ACTIONS
 
Further to insure the attachment, perfection and first priority of the security
interest in the Collateral as set forth herein the Debtor agrees, in each case
at the Debtor’s own expense, to take any action reasonably requested by the
Agent to insure the attachment, perfection and priority of, and the ability of
the Agent to enforce, the security interest granted hereunder in any and all of
the Collateral including, without limitation, (a) executing, delivering and,
where appropriate, filing financing statements and amendments relating thereto
under the Uniform Commercial Code, to the extent, if any, that the Debtor’s
signature thereon is required therefor, (b) causing the Agent’s name to be noted
as secured party on any certificate of title for a titled security if such
notation is a condition to attachment, perfection or priority of, or ability of
the Agent to enforce, the security interest in such Collateral, (c) complying
with any provision of any statute, regulation or treaty of the United States as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of the Agent to enforce, the
security interest in such Collateral, and (d) taking all actions required by any
earlier versions of the Uniform Commercial Code or by other law, as applicable
in any relevant Uniform Commercial Code jurisdiction, or by other law as
applicable in any foreign jurisdiction.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
CONCERNING DEBTOR’S LEGAL STATUS
 
The Debtor represents and warrants as follows: (a) the Debtor’s exact legal name
is that indicated on the signature page hereof, and (b) the Debtor is a
corporation organized under the laws of the State of Delaware.
 

 
2

--------------------------------------------------------------------------------

 

ARTICLE VI
COVENANTS CONCERNING DEBTOR’S LEGAL STATUS
 
The Debtor covenants as follows: (a) without providing at least thirty (30) days
prior written notice to the Agent, the Debtor will not change its name, its
place of business or, if more than one, its chief executive office, or its
mailing address, (b) the Debtor will not change its type of organization,
jurisdiction of organization or other legal structure without prior consent of
the Agent and (c) Debtor will promptly notify Agent in writing of any
litigation, legal proceeding or dispute involving the Collateral, that exceeds
$25,000.
 
ARTICLE VII
REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL, ETC.
 
The Debtor further represents and warrants as follows: (a) the Debtor is the
owner of  and has other rights in or power to pledge, secure and transfer the
Collateral, free from any adverse lien, security interest or other encumbrance
or interest, except for the security interest created by this Agreement and
except as the Agent may otherwise permit (b) the Collateral has not previously
been pledged, assigned, or otherwise encumbered to or by any third party and is
owned by the Debtor free and clear of any lien, security interest or other
encumbrance or interest,   (c) the agreements, amounts owed and the payment
dates listed on Schedule B are true and accurate in all respects, and (d) the
Debtor has not compromised, settled, extended, released or otherwise altered the
agreements or amounts or obligations owed by each of the debtors or payors
listed on Schedule B nor have any contractual rights or remedies in respect of
the accounts or securities which comprise the Collateral been altered, amended
or released.
 
ARTICLE VIII
COVENANTS CONCERNING COLLATERAL, ETC.
 
The Debtor further covenants as follows: (a) the Debtor shall be the owner of or
have other rights in the Collateral free from any lien, security interest or
other encumbrance, and the Debtor shall defend the same against all claims and
demands of all persons at any time claiming the same or any interests therein
adverse to the Agent or the Holders, (b) the Debtor shall not pledge, mortgage
or create, or suffer to exist a security interest in the Collateral in favor of
any person other than the Agent for the ratable benefit of the Holders, (c) the
Debtor will not sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein, and (d) the Debtor will not
compromise, settle, extend, release or otherwise alter any of the payment or
other terms of the accounts or securities (or any agreements relating thereto)
which comprise the Collateral without the prior written consent of the Agent.
 
ARTICLE IX
COLLATERAL PROTECTION EXPENSES
 
In its discretion, the Agent may discharge taxes and other encumbrances at any
time levied or placed on any of the Collateral.  The Debtor agrees to reimburse
the Agent on demand for any and all expenditures so made.  The Agent shall have
no obligation to the Debtor to make any such expenditures, nor shall the making
thereof relieve the Debtor of any default or Event of Default.
 

 
3

--------------------------------------------------------------------------------

 

ARTICLE X
NOTIFICATION TO ACCOUNT DEBTORS AND
OTHER PERSONS OBLIGATED ON COLLATERAL
 
The Debtor shall notify Heyspace International Limited (together with its
successors and assigns, the “Payor”), the obligor pursuant to that certain Stock
Purchase and Sale Agreement between the Payor and PacificNet Strategic
Investment Holdings Limited dated April 30, 2007, as modified by the
Supplementary Agreement of the Stock Purchase and Sale Agreement of Pacific 3G
Information & Technology Co., Limited dated March 20, 2008 (as may be amended or
modified from time to time, the “Heyspace Contract”), which contract constitutes
part of the Collateral as set forth in Schedule B, of the security interest of
the Agent for the benefit of the Holders, and that payment under the Heyspace
Contract is to be made timely and directly to the Agent or to any financial
institution designated by the Agent by wire transfer, which notice shall be in
the form of Schedule C annexed hereto.  In addition, on the date hereof, Debtor
has caused to be endorsed over to the Agent each of the negotiable instruments
executed by EPRO Group International Limited, which constitute part of the
Collateral as set forth on Schedule B (the “Negotiable Instruments”), which the
Agent shall submit to be cashed as promptly as practicable on or after the
respective dates of such Negotiable Instruments.  Debtor also owns 5,788,000
shares of International Financial Network Holdings Ltd., which shares constitute
part of the Collateral as set forth on Schedule B.  The disposition of such
shares, and any proceeds received therefrom, shall be determined in good faith
by mutual agreement of Debtor and the Holders.  In the event the Debtor shall
receive or hold any proceeds of, or constituting part of, the Collateral, any
amounts so received by the Debtor shall be held in trust by the Debtor as
trustee for the Holders without using, transferring or commingling the same with
other funds of the Debtor and shall turn the same over to the Agent in the
identical form received, together with any necessary endorsements or assignments
within one business day of receipt.  The Agent shall apply the proceeds from, or
constituting part of, the Collateral received by the Agent to the Obligations as
an amortization and/or interest payment under the Debentures, such proceeds to
be immediately entered after final payment in cash or other immediately
available funds of the items giving rise to them.  At such time as the unpaid
principal balance of the Debentures is less than fifty (50%) percent of the
outstanding principal balance of the Debentures as of the date hereof (the
“Principal Reduction”), the Agent and Holders shall apply any such amounts
received by the Agent against the next months amortization and interest payment
due, and remit the excess amounts to the Debtor.   After the full and
indefeasible payment in full of the Obligations, the Debtor and Agent shall
jointly notify the Payor that payments on account of the Heyspace Contract may
be made to the Debtor, and the Agent shall cause to be endorsed over to the
Debtor any Negotiable Instruments then in its possession which have not been
cashed as hereinabove provided.
 
ARTICLE XI
APPOINTMENT AND POWER OF AGENT
 
The following provisions regarding power of attorney are made part of this
Agreement.
 
11.1           Appointment and Powers of Agent.  The Debtor hereby irrevocably
constitutes and appoints the Agent and any officer or agent thereof, with full
power of substitution, as its true and lawful attorneys-in-fact with full
irrevocable power and authority in the place and stead of the Debtor, or in the
Agent’s own name, for the purpose of carrying out the terms of this Agreement,
to take any and all appropriate action and to execute any and all documents and
instruments that may be necessary or desirable to accomplish the purposes of
this Agreement and, without limiting the generality of the foregoing, hereby
gives said attorneys the power and right, on behalf of the Debtor, without
notice to or assent by the Debtor, to do the following:
 

 
4

--------------------------------------------------------------------------------

 



 
11.1.1                      Upon the occurrence and during the continuance of an
Event of Default, generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral in such manner as is
consistent with the Uniform Commercial Code or applicable law and as fully and
completely as though the Agent were the absolute owner thereof for all purposes,
and to do at the Debtor’s expense, at any time, or from time to time, all acts
and things which the Agent deems necessary to protect, preserve or realize upon
the Collateral and the security interest therein, in order to effect the intent
of this Agreement, all as fully and effectively as the Debtor might do,
including, without limitation, the execution, delivery and recording, in
connection with any sale or other disposition of any Collateral, of the
endorsements, assignments or other instruments of conveyance or transfer with
respect to such Collateral; and
 
11.1.2                      To the extent that the Debtor’s authorization given
in Article III is not sufficient, to file such financing statements with respect
hereto, with or without the Debtor’s signature, or a photocopy of this Agreement
in substitution for a financing statement, as the Agent may deem appropriate and
to execute in the Debtor’s name such financing statements and amendments thereto
and continuation statements which may require the Debtor’s signature.
 
11.2           Ratification by Debtor.  To the extent permitted by law, the
Debtor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.
 
11.3           No Duty on Agent; Authority of Agent.  The powers conferred on
the Agent hereunder are solely to protect its interests in the Collateral and
shall not impose any duty upon it to exercise any such powers.  The Agent shall
be accountable only for the amounts that it actually receives as a result of the
exercise of such powers and neither it nor any of its officers, directors,
employees or agents shall be responsible to the Debtor for any act or failure to
act, except for the gross negligence or willful misconduct of the Agent or any
of its officers, directors, or employees.  The Agent shall be conclusively
presumed to be acting as agent for the Holders with full and valid authority so
to act or refrain from acting.
 

 
5

--------------------------------------------------------------------------------

 

ARTICLE XII
REMEDIES
 
12.1           Events of Default.  An Event of Default (as defined in the
Debentures) shall constitute an Event of Default hereunder.  If an Event of
Default occurs under this Agreement and remains uncured for a period of fifteen
(15) calendar days after written notice to the Debtor (provided, however, that
no such written notice and cure period shall be required in the case of a
Bankruptcy Event (as defined in the Debentures)), at any time thereafter, the
Agent, on behalf of the Holders, shall have all of the rights of a secured party
under applicable law, and more specifically under the Uniform Commercial Code
and shall have all of the rights and remedies set forth in the Debentures.  In
addition and without limitation, the Agent, for the ratable benefit of the
Holders, may exercise any one or more of the following rights and remedies:
 
12.2           General Remedies.  The Agent may, without further notice to or
demand upon the Debtor, declare this Agreement to be in default, and the Agent
shall thereafter have in any jurisdiction in which enforcement hereof is sought,
in addition to all other rights and remedies, the rights and remedies of a
secured party under the Uniform Commercial Code or of any jurisdiction in which
Collateral is located, including, without limitation, the right to take
possession of the Collateral.  The Agent shall give to the Debtor at least five
(5) business days prior written notice of the time and place of any public sale
of Collateral or of the time after which any private sale or any other intended
disposition is to be made.  The Debtor hereby acknowledges that five (5)
business days prior written notice of such sale or sales shall be reasonable
notice.  In addition, the Debtor waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent’s rights
hereunder, including, without limitation, its right following an Event of
Default to take immediate possession of the Collateral and to exercise its
rights with respect thereto.
 
12.3           Other Rights and Remedies.  In addition, the Agent, for the
ratable benefit of the Holders, shall have and may exercise any or all other
rights and remedies it may have available at law, in equity, or otherwise.
 
12.4           Cumulative Remedies.  All of the Agent’s rights and remedies,
whether evidenced by this Agreement or the Debentures or by any amendments,
shall be cumulative and may be exercised singularly or concurrently.  Election
by the Agent to pursue any remedy shall not exclude pursuit of any other remedy,
and an election to make expenditures or to take action to perform an obligation
of the Debtor under this Agreement, after the Debtor’s failure to perform, shall
not affect the Agent’s right to declare a default and to exercise its remedies.
 

 
6

--------------------------------------------------------------------------------

 

ARTICLE XIII
STANDARDS FOR EXERCISING REMEDIES
 
To the extent that applicable law imposes duties on the Agent or the Holders to
exercise remedies in a commercially reasonable manner, the Debtor acknowledges
and agrees that it is not commercially unreasonable for the Agent (a) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition, (b) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, (c)
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (d) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (e) to exercise collection remedies against account debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (f) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (g) to contact other
persons, whether or not in the same business as the Debtor, for expressions of
interest in acquiring all or any portion of the Collateral, (h) to hire one or
more professional auctioneers to assist in the disposition of Collateral, at
commercially reasonable rates, (i) to dispose of Collateral by utilizing
Internet sites that provide for the auction of assets of the types included in
the Collateral or that have the reasonable capability of doing so, or that match
buyers and sellers of assets at commercially reasonable rates, (j) to purchase
reasonable insurance or credit enhancements to insure the Agent against risks of
loss, collection or disposition of Collateral or to provide to the Agent a
guaranteed return from the collection or disposition of Collateral, or (k) to
the extent deemed appropriate by the Agent, to obtain the services of other
brokers, investment consultants and other professionals to assist the Agent in
the collection or disposition of any of the Collateral.   The Debtor
acknowledges that the purpose of this Article XIII is to provide non-exhaustive
indications of what actions or omissions by the Agent would not be commercially
unreasonable in the Agent’s exercise of remedies against the Collateral and that
other actions or omissions by the Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Article
XIII.  Without limitation upon the foregoing, nothing contained in this Article
XIII shall be construed to grant any rights to the Debtor or to impose any
duties on the Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Article XIII.
 
ARTICLE XIV
NO WAIVER BY AGENT, ETC.
 
The Agent shall not be deemed to have waived any of its rights upon or under the
Obligations or the Collateral unless such waiver shall be in writing and signed
by the Agent.  No delay or omission on the part of the Agent in exercising any
right shall operate as a waiver of such right or any other right.  A waiver on
any one occasion shall not be construed as a bar to or waiver of any right on
any future occasion.  All rights and remedies of the Agent and the Holders with
respect to the Obligations or the Collateral, whether evidenced hereby or by any
other instrument or papers, shall be cumulative and may be exercised singularly,
alternatively, successively or concurrently at such time or at such times as the
Agent deems expedient.
 

 
7

--------------------------------------------------------------------------------

 

ARTICLE XV
SURETYSHIP WAIVERS BY DEBTOR
 
The Debtor waives demand, notice, protest, notice of acceptance of this
Agreement, notice of loans made, credit extended, Collateral received or
delivered or other action taken in reliance hereon and all other demands and
notices of any description.  With respect to both the Obligations and the
Collateral, the Debtor assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of or
failure to perfect any security interest in any Collateral, to the addition or
release of any party or person primarily or secondarily liable, to the
acceptance of partial payment thereon and the settlement, compromising or
adjusting of any thereof, all in such manner and at such time or times as the
Agent may deem advisable.  The Agent shall have no duty as to the collection or
protection of the Collateral or any income thereon, nor as to the preservation
of rights against prior parties, nor as to the preservation of any rights
pertaining thereto beyond the safe custody thereof.  The Debtor further waives
any and all other suretyship defenses.
 
ARTICLE XVI
MARSHALLING
 
The Agent shall not be required to marshal any present or future collateral
security (including, but not limited to, this Agreement and the Collateral) for,
or other assurances of payment of, the Obligations or any of them or to resort
to such collateral security or other assurances of payment in any particular
order, and all of its rights hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and, in addition to
all other rights, however existing or arising.  To the extent that it lawfully
may, the Debtor hereby agrees that it will not invoke any law relating to the
marshalling of collateral which might cause delay in or impede the enforcement
of the Agent’s rights under this Agreement or under any other instrument
creating or evidencing any of the Obligations or under which any of the
Obligations is outstanding or by which any of the Obligations is secured or
payment thereof is otherwise assured, and, to the extent that it lawfully may,
the Debtor hereby irrevocably waives the benefits of all such laws.
 
ARTICLE XVII
PROCEEDS OF DISPOSITIONS; EXPENSES
 
The Debtor shall pay to the Agent, on demand, any and all expenses, including
reasonable attorneys’ fees and disbursements, incurred by the Agent in
protecting, preserving or enforcing the Agent’s rights under or in respect of
this Agreement.  After deducting all of said expenses, the residue of any
proceeds of collection or sale of the Obligations or Collateral shall, to the
extent actually received in cash, be applied to the payment of the Monthly
Redemption Amount (as such term is defined in the Debentures) with respect to
each Debenture until all Monthly Redemption Amounts are paid in full, and then
as provided in the Debentures.  The Agent shall prepare and promptly deliver to
the Debtor written reports detailing amounts received by the Agent and applied
pursuant to the provisions of this Agreement.  Upon final payment and
satisfaction in full of all of the Obligations and, after making any payments
required by Sections 9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial
Code, any excess shall be returned to the Debtor.
 
ARTICLE XVIII
OVERDUE AMOUNTS
 
Until paid, all amounts due and payable by the Debtor hereunder shall be a debt
secured by the Collateral and shall bear, whether before or after judgment,
interest at the applicable rate as set forth in the Debentures.
 

 
8

--------------------------------------------------------------------------------

 



 
ARTICLE XIX
TERMINATION AND RELEASE
 
This Agreement and the security interests created in favor of the Agent, for the
ratable benefit of the Holders, pursuant to this Agreement shall terminate when
all of the Obligations have been fully and indefeasibly paid, at which time the
Agent shall execute and deliver to Debtor, or to such person or persons as
Debtor shall reasonably designate, all Uniform Commercial Code termination
statements and similar documents prepared by Debtor at Debtor’s expense that
Debtor shall reasonably request to evidence the release of the security
interests created by this Agreement with respect to the Collateral.  In
addition, the Agent shall promptly send written notice to each of the entities
identified on Schedule B of the fulfillment of the Obligations by the Debtor,
the cancellation of this Security Agreement and the termination of the
respective payment direction letter.
 
ARTICLE XX
WAIVER OF JURY TRIAL
 
THE DEBTOR WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF ANY SUCH RIGHTS OR
OBLIGATIONS.  Except as prohibited by law, the Debtor waives any right which it
may have to claim or recover in any litigation referred to in the preceding
sentence any special, exemplary, punitive or consequential damages or any
damages other than, or in addition to, actual damages.  The Debtor (i) certifies
that neither the Agent nor any representative, agent or attorney of the Agent
has represented, expressly or otherwise, that the Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (ii) acknowledges that,
in entering into the Debentures, the Agent is relying upon, among other things,
the waivers and certifications contained in this Article XX.
 
ARTICLE XXI
NOTICES
 
All notices, requests and demands to or upon the Agent, any Holder or Debtor to
be effective shall be in writing (including by telecopy) and, unless otherwise
expressly provided in this Agreement, shall be deemed to have been duly given or
made when delivered by hand, or five Business Days after being deposited in the
mail, postage prepaid, or in the case of telecopy notice, when received,
addressed as follows:
 
if to the Agent or any Holder, at


(a)           Iroquois Master Fund, Ltd.
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax:  (212) 207-3452
Attention:  Mitchell R. Kulick, General Counsel

 
9

--------------------------------------------------------------------------------

 



 
with a copy to :
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Attn: Adam H. Friedman, Esq.
Park Avenue Tower
65 East 55th Street
New York, New York 10022
Fax: (212) 451-2222




 and
 
 
(b)
if to Debtor, at:
 
PacificNet Inc.
23/F, Tower A, Timecourt,
No.6 Shuguang Xili,
Chaoyang District, Beijing, China 100028
Attention:  Victor Tong, President
Telecopier:  86 010 59225001
Telephone:  86 010 59225000
 
with a copy to
 
White and Williams, LLP
One Penn Plaza, Suite 1801
New York, N.Y. 10119
Fax: (212) 244-6200
Attention: Karel S. Karpe, Esq.

 

The Agent, each Holder and Debtor may change its address and transmission
numbers for notices by providing notice in the manner provided herein.
 
ARTICLE XXII
GOVERNING LAW
 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without regard to principles of
conflicts of law.  The Debtor, the Agent and the Holders (i) hereby irrevocably
submit to the jurisdiction of the courts of the State of New York and the United
States District Court sitting in the Southern District of New York for the
purposes of any suit, action or proceeding arising out of or relating to this
Agreement and (ii) hereby waive, and agree not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. The Debtor, the Agent and the Holders consent to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing in this Article XXII shall affect or limit any right to serve
process in any other manner permitted by law.
 

 
10

--------------------------------------------------------------------------------

 

ARTICLE XXIII
MISCELLANEOUS
 
This Agreement constitutes the entire agreement of the parties with respect to
the subject matter hereof.  No change, modification or addition to this
Agreement shall be enforceable unless in writing and signed by the party against
whom enforcement is sought.  The headings of each section of this Agreement are
for convenience only and shall not define or limit the provisions thereof.  This
Agreement and all rights and obligations hereunder shall be binding upon the
Debtor and its respective successors and assigns, and shall inure to the benefit
of the Agent and its successors and assigns.  If any term of this Agreement
shall be held to be invalid, illegal or unenforceable, the validity of all other
terms hereof shall in no way be affected thereby, and this Agreement shall be
construed and be enforceable as if such invalid, illegal or unenforceable term
had not been included herein.  The Debtor acknowledges receipt of a copy of this
Agreement.
 
[SIGNATURE PAGE FOLLOWS]
 

 
11

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]


IN WITNESS WHEREOF, intending to be legally bound, the parties hereto have
caused this Security Agreement to be duly executed as of the date first above
written.



 
DEBTOR:
     
PACIFICNET INC.
     
By:
/s/ Victor Tong
   
Name:
Victor Tong
   
Title:
President




 
AGENT:
     
IROQUOIS MASTER FUND, LTD.
     
By:
/s/ Richard Abbe    
Name:
Richard Abbe    
Title:
General Partner






 
12

--------------------------------------------------------------------------------

 

SCHEDULE A
 
HOLDERS OF DEBENTURES OF PACIFICNET INC.
 
IROQUOIS MASTER FUND, LTD.
Iroquois Capital Management, LLC
Mitchell R. Kulick, General Counsel
641 Lexington Ave., 26th Fl.
New York, NY 10022
Phone: 212-920-8172
Fax: 212-207-3452
mkulick@icfund.com


BASSO FUND LTD.
BASSO MULTI-STRATEGY HOLDING FUND LTD.
BASSO PRIVATE OPPORTUNITIES HOLDING FUND LTD.
Marc Seidenberg/Howard Fischer
Basso Capital Management
1266 E. Main Street
Stamford, CT 06902
Phone: 203-352-6100
Fax: 203-352-6193
emails: ms@bassocap.com
hf@bassocap.com


WHALEHAVEN CAPITAL FUND LTD.
Brian Mazzella
Whalehaven Capital
Chief Financial Officer
560 Sylvan Ave., 3rd Fl.
Englewood Cliffs, NJ 07632
Phone: 201-408-5127
Fax: 201-408-5125
Email: brian@whalehavencapital.com


CE UNTERBERG
c/o Collins Stewart
David M. Barrett
350 Madison Ave.
New York, NY 10017
Phone: 212-389-8088
Fax: 212-389-8488
Email: dbarrett@collinsstewart.com



 
13

--------------------------------------------------------------------------------

 

ALPHA CAPITAL AG
Arie Rabinowitz
c/o L H Financial Services Corp
150 Central Park South, 2nd Floor
New York, NY 10019
Phone:  (212) 586-8224
Fax:  (212) 586-8244
Email:  rabin@lhfin.com


DKR SOUNDSHORE OASIS HOLDING FUND, LTD.
695 East Main Street
Building A, 4th Floor
Stamford, CT 06902
203-363-8190 (phone)
203-643-2325 (fax)
Attention:  Brad Caswell, Fizza Khan
bcaswell@us.oasiscm.com
fkhan@us.oasiscm.com

 
14

--------------------------------------------------------------------------------

 

SCHEDULE B
to
SECURITY AGREEMENT between PACIFICNET INC. and IROQUOIS MASTER FUND, LTD.
DESCRIPTION OF COLLATERAL
 
1.           All rights of PacificNet Communications Limited (which have been
assigned to Debtor) to receive payments under the Sale and Purchase Agreement
Relating to the Issued Share Capital of PacificNet EPRO Holdings Limited and
Termination of the Original Agreement, dated April 11, 2008, among EPRO Group
International Limited, PacificNet Communications Limited and PacificNet EPRO
Holdings Limited, a copy of which is attached hereto as Schedule B-1-A,
including pursuant to certain negotiable instruments attached hereto as Schedule
B-1-B, payable by EPRO Group International Limited to PacificNet Communications
Limited, which negotiable instruments have been endorsed over to the
Agent.  Payment amounts and due dates for such payments are as follows:
 
Due Date of Payment
Amount of Payment
September 30, 2008
HK$4,000,000.00
March 31, 2009
HK$4,000,000.00
September 30, 2009
HK $5,000,000.00
March 31, 2010
HK $5,000,000.00



 
2.           All rights, title and interest of Debtor in and to 5,788,000 shares
of stock of International Financial Network Holdings Ltd., which shares were
acquired by PacificNet Financial Services Limited pursuant to a certain
Conversion Rights Agreement and Personal Guarantee dated April 5, 2007 between
PacificNet Financial Services Limited and Mr. Wang Wen Ming, a copy of which is
attached hereto as Schedule B-2, which shares have been assigned to Debtor, and
including the proceeds from the sale of such shares.
 
3.           All rights of PacificNet Strategic Investment Holdings Limited to
payments pursuant to the terms of that certain Stock Purchase and Sale Agreement
between Heyspace International Limited and PacificNet Strategic Investment
Holdings Limited dated April 30, 2007, as modified by the Supplementary
Agreement of the Stock Purchase and Sale Agreement of Pacific 3G Information &
Technology Co., Limited dated March 20, 2008, a copy of which is attached hereto
as Schedule B-3, including the right to receive U.S. $5,000,000 on or before
March 31, 2009, plus interest at an annual rate of 12% if such payment is not
made on or before such date, which rights of payment have been assigned to
Debtor.
 




 
15

--------------------------------------------------------------------------------
